Citation Nr: 0032994	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-10 039A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a nervous disorder.  In December 1999, this matter was 
remanded to the RO to consider new caselaw from the U.S. 
Court of Appeals for Veterans Claims. 


FINDINGS OF FACT

1.  By December 1994 rating decision, the RO denied service 
connection for a nervous condition essentially finding that 
there was no evidence showing that a nervous condition was 
incurred or aggravated by service, nor was there evidence 
showing that a current nervous condition was related to 
service; the veteran did not appeal that decision and it 
became final

2.  Additional evidence submitted since the December 1994 
rating decision is merely cumulative of the evidence that was 
previously of record, and is not probative of the issue of 
service connection for a nervous condition.  


CONCLUSION OF LAW

Evidence added to the record since the December 1994 rating 
decision that denied service connection for a nervous 
condition is not new and material evidence and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in December 1994, the RO denied the 
veteran's claim for service connection for a nervous 
condition, finding that there was no evidence showing that 
the veteran had a current nervous condition which was 
incurred in or aggravated by service.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  

The evidence which was of record when the RO considered the 
veteran's claim in December 1994 included service medical 
records which showed no complaints or findings of a nervous 
condition or of schizophrenia .  A mental status examination 
dated in May 1978 showed "no significant mental illness".  
On his separation examination in May 1978, the veteran was 
evaluated as psychiatrically normal.  

Private treatment records from Central State Hospital showed 
that the veteran was admitted to the hospital from jail, on 
involuntary certification papers, as mentally ill, in January 
1980.  In a Social History dated in January 1980, it was 
noted that the information was "supplied on the social 
history questionnaire and obtained from the [veteran]".  It 
was noted that the veteran's illness was noticed immediately 
upon his discharge from the Army approximately 21/2 years 
prior, and he was very suspicious of everyone, felt everyone 
was against him, and reportedly bought and prepared his own 
food because he did not trust anyone else.  

In an Initial Appraisal Note from Central State Hospital 
dated in January 1980 it was noted that the veteran had no 
previous psychiatric hospitalizations.  It was noted that a 
Mecklenburg County Mental Health Clinic report stated that 
the veteran felt people could control his mind, refused to 
eat because he felt someone was trying to poison him, and had 
been hearing voices saying strange things.  He had reportedly 
been this way since he returned from service.  In a Release 
Summary dated in February 1980 the veteran's diagnosis was 
schizophrenia, acute schizophrenic episode.  

By rating action in April 1980, the RO denied service 
connection for an acute schizophrenic episode.  

In October 1983 the veteran essentially requested that his 
claim for service connection for a nervous condition be 
reopened.  Along with his request, the veteran submitted the 
first page of a Community Assessment Profile dated in October 
1983 which showed that he had chronic paranoid schizophrenia, 
was hearing voices, and had uncontrolled and inappropriate 
laughter.  

In a letter dated in October 1983, the RO advised the veteran 
that his claim for service connection for a nervous condition 
was reopened.  

Received by the RO in January 1984 were private treatment 
records from William A. Shelton, M.D., a physician with the 
Social Security Administration.  It was noted that the 
veteran was first examined in May 1981, and subsequently had 
"infrequent" visits.  In October 1983 Dr. Shelton reported 
that the veteran had explosive speech, difficulty cooperating 
with his family, was able to remain in a place of employment 
for only a brief period of time, and had exhibited a gradual 
onset of paranoid schizophrenia.  The diagnosis was chronic 
paranoid schizophrenia.

By rating action dated in January 1984, the RO denied service 
connection for a nervous condition.  The veteran perfected an 
appeal as to this rating decision.  

In a psychological evaluation by Henry Pope, M.D., dated in 
April 1980, it was noted that the veteran had been given a 
diagnosis of schizophrenia, acute schizophrenic episode, 
during a recent hospitalization in a State hospital.  It was 
also noted that the veteran had provided a history that his 
illness was noted approximately 2 1/2 years prior, when he was 
released from the Army.  

In a February 1985 decision, the Board denied service 
connection for a nervous condition, finding that the veteran 
did not have a nervous condition that was incurred in service 
or manifested within one year of discharge from service.  It 
was noted by the Board that the allegation concerning the 
presence of mental illness within one year after service was 
not substantiated by any objective clinical documentation.

In a letter received in October 1990, the veteran essentially 
requested that his claim for service connection for a nervous 
condition be reopened.  By letter dated in October 1990, the 
RO advised the veteran that his claim for service connection 
for a nervous remained denied.  The veteran filed a notice of 
disagreement and a statement of the case was issued, but the 
veteran failed to perfect the appeal.  Thus, the October 1990 
decision became final.

Received by the RO in January 1992 were two private records 
for the veteran.  In a Psychiatric Evaluation dated in 
December 1990 it was noted that the veteran was admitted to 
Central State Hospital Forensic Unit in November 1990 on 
charges of assault and battery.  He reported that he had his 
first nervous breakdown after smoking marijuana in 1978 while 
in the Army, which led to his discharge.  The diagnoses 
included chronic schizophrenia, undifferentiated type, with 
acute exacerbation, and antisocial personality disorder.  In 
a Psychiatric Update dated in October 1991, it was noted that 
the veteran reported that his first onset of his psychiatric 
symptoms was in January 1978, six months after he entered the 
Army, and that his psychiatric treatment for schizophrenia 
began while he was still in the Army.  His diagnoses included 
chronic schizophrenia, undifferentiated type.  

By January 1992 rating decision, the RO round that new and 
material evidence had not been submitted to reopen the claim 
for service connection for schizophrenia.  

In October 1994 the veteran requested that his claim for 
service connection for schizophrenia be reopened.  

By rating decision dated in December 1994, the RO found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a nervous condition.  
The RO essentially found that the evidence did not show that 
a nervous condition was incurred in or aggravated by service, 
and was not manifested in the post-service year.  As noted 
above, that determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  In 
order to reopen such a claim, the veteran must present new 
and material evidence with respect to the claims which have 
been disallowed.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The additional evidence submitted since the December 1994 
rating decision consisted of several statements from the 
veteran in which he essentially reiterated his claim that his 
schizophrenia had an onset during service.

By rating action dated in April 1998, the RO found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a nervous condition.  The RO 
found that the additional evidence submitted did not 
establish that the veteran had a nervous disorder that was 
incurred or aggravated by service or was manifested to a 
compensable degree within one year of discharge.  

In December 1999, the Board remanded this matter for the RO 
to consider recent U.S. Court of Appeals for Veterans Claims 
cases with regard to the veteran's claim.

Received in April 2000 were treatment records from Dr. 
Shelton, some of which had previously been submitted and 
considered by the RO.  Additional records from Dr. Shelton 
showed that the veteran was treated for several unrelated 
medical problems, and in March 1989 the diagnosis was chronic 
schizophrenia.

Also received in April 2000 was a Release Summary from the 
Community Preparation Unit in which it was noted that the 
veteran was admitted in November 1990 and discharged in July 
1993.  The veteran reported a history of an onset of 
psychiatric symptoms in 1978, six months after he entered the 
Army, and described symptoms of confusion, suspiciousness, 
paranoia with delusions of thought withdrawal, auditory and 
visual hallucinations, irritability, and insomnia.  He 
claimed he was diagnosed as having schizophrenia and began 
treatment while in the Army and was consequently discharged 
shortly thereafter.  On discharge it was noted that the 
veteran was in remission of his initial psychiatric 
presentations, was not hallucinating, not paranoid, had no 
delusions or religious preoccupation, and had improved 
insight into his illness and treatment needs.  The discharge 
diagnoses included chronic schizophrenia, undifferentiated, 
in remission.  

Also received were private treatment records from Central 
State Hospital, some of which had previously been considered 
by the RO.  In an Initial Appraisal Note dated in May 1981 it 
was noted that the veteran was admitted to Central State 
Hospital in May 1981 on involuntary certification as mentally 
ill.  The veteran had reported that the onset of his illness 
was noted when he was discharged from the Army and had been 
having suspicious ideas, so he started buying food himself 
and cooking it himself, and he thought that everyone was 
against him.  His diagnosis was chronic paranoid 
schizophrenia.  In a Release Summary dated in June 1981 it 
was noted that the veteran's discharge diagnosis was chronic 
paranoid schizophrenia.  In a report by a state forensic 
psychiatrist, Miller M. Ryans, M.D., A.B.P.N. dated in 
October 1990, it was noted that the veteran reported that the 
onset of his psychiatric illness was noted when he was 
discharged from the Army.  

In the most recent supplemental statement of the case issued 
in July 2000, the RO analyzed the veteran's application to 
reopen the previously denied claims for service connection 
under the definition of new and material evidence provided at 
38 C.F.R. § 3.156(a), rather than the standard set forth in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Hodge v. 
West, 155 F. 3d. 1356 (Fed. Cir. 1998).  Thus, VA must 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  If 
new and material evidence has been presented, after reopening 
the claim, VA may then proceed to evaluate the merits of the 
service connection claim.  


In reviewing the evidence of record, the Board finds that the 
additional evidence submitted since the December 1994 RO 
rating decision is not new and material.  The evidence of 
record at the time of the December 1994 showed that the 
veteran had been diagnosed with schizophrenia in January 
1980, and that he had reported to one physician on one 
occasion that his mental illness was noticed immediately upon 
his discharge from service, and he later reported to another 
physician that his schizophrenia had an onset during service.  
There was no evidence showing complaints of or findings of 
schizophrenia during service.  Accordingly, what was missing 
at the time of the December 1994 rating decision was evidence 
showing that the veteran's current nervous condition 
(schizophrenia) was related to service, or had an onset 
during service.  Although some of the evidence (private 
medical records) submitted subsequent to the December 1994 
rating decision is "new", in that it was not considered 
before, the evidence is not "material" as it is merely 
cumulative of the evidence previously submitted, and does not 
show that a current nervous condition (schizophrenia) is 
related to the veteran's service, or had an onset during his 
service, or was manifested within one year of separation from 
service.  The Board notes that the new evidence submitted 
subsequent to the December 1994 is cumulative in that it also 
shows that the veteran reported to one physician that his 
psychiatric symptoms (schizophrenia) had an onset in service, 
and reported to another physician that his psychiatric 
symptoms had an onset upon his discharge from service, 
however, there are still no clinical findings to substantiate 
the veteran's reported history.  This history as reported by 
the veteran had previously been considered and rejected as 
not being substantiated by objective evidence.  As such the 
history provided by the veteran is essentially duplicative of 
prior history.  The fact that it was reported to a physician 
is of little significance, in the absence of any comment or 
medical opinion by the reporting physician tending to support 
the attempt to reopen the claim.  The Board therefore finds 
that this additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and therefore is not new and material. 



ORDER

New and material evidence not having been presented, the 
claim for service connection for a nervous condition is not 
reopened.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals


 

